COXE, Circuit Judge.
The foundation of the motion appears to be a copyright upon the musical composition “Redhead.” It appears that one Geo Feist is the owner of the copyright upon the musical composition. He, however, is not a party to this action. It is alleged that the complainants have reserved to themselves the dramatic right in “Redhead.” The defendant is charged with infringement because she imitates the voice, postures and mannerisms of the complainant Irene Franklin Green by singing one verse and the chorus of “Redhead.” She does this without musical accompaniment of any kind, prefacing her singing by the announcement that she will give “a suggestion of Irene Franklin,” which is the stage name of Irene Franklin Green. It is not easy to see how the defendant infringes the copyright of a musical composition not owned by the complainants by a performance in which no music is used, especially as the court is not informed what the defendant does, except in the most general way. If, as the affidavits seem to show, the short performance by the defendant in which she imitates several well-known popular singers, the complainant among the rest, derives its popularity from the mimicry and cleverness in which she reproduces the mannerisms of these popular favorites, I am unable to see how the case can be distinguished from Bloom & Hamlin v. Nixon (C. C.) 125 Fed. 977. It is enough for the present to say that, upon the papers submitted to me, there is too much doubt to warrant the issuing of a preliminary injunction.
The motion is denied.